Citation Nr: 1241765	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  08-34 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral wrist disabilities.  

2.  Entitlement to service connection for a gynecological disability, claimed as uterine fibroids.

3.  Entitlement to an initial rating in excess of 20 percent for the service-connected degenerative arthritis of the lumbosacral spine ("lumbar spine disability").

4.  Entitlement to an initial compensable rating for the service-connected degenerative arthritis of the cervical spine prior to April 19, 2010, and in excess of 10 percent thereafter ("cervical spine disability").



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to December 2006.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The RO, in pertinent part, denied service connection for bilateral wrist disabilities.  The same decision awarded service connection for cervical (noncompensable) and lumbar spine (10 percent) disabilities effective from January 1, 2007.    

In June 2008, the RO awarded an increased 20 percent for the lumbar spine disability retroactive to January 1, 2007.  In June 2010, the RO awarded an increased 10 percent rating for the cervical spine disability effective from April 19, 2010.  As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, it follows that her claims remain in controversy as less than the maximum benefit available has been awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The matters were previously before the Board in November 2011 and remanded for further development and adjudication.  The claims have been returned to the Board and are now ready for appellate disposition.

In November 2012, the Veteran indicated that she needed an authorized representative to help assist her in the appellate process.  She claimed that she was told that Virginia Department of Veterans Services was not permitted to represent her at hearings and that she repeatedly asked VA to identify any organization that could assist her.  The Veteran requested that a July 2010 Board hearing be cancelled due to back injury.  She also asked that the hearing be rescheduled to DC.  The Veteran asked for a postponement of her January 2011 Board hearing in order to celebrate her grandmother's birthday.  She further requested that notice of the hearing be sent to her representative (Virginia Department of Veterans Services).  In May 2011, the Veteran indicated that her representative informed her that they could not represent her at a Board hearing, and requested information on a qualified representative.  In response, in May 2011, the Board notified the Veteran that she had an appeal pending at the Board and gave her information (and the proper form) so that she could appoint another organization or person to represent her.  The Veteran did not respond and did not appear for her October 2011 Board hearing.  In the prior remand, it was noted that as a result her hearing request was deemed withdrawn.  38 C.F.R. § 20.704.  

The current record shows that the Veteran executed VA Form 21-22, Appointment of Veterans Service Organization as Claimant Representative, in favor of Virginia Department of Veteran Services in March 2008.  This power of attorney (POA) has not been revoked by either the Veteran or her representative.  She has had ample opportunity to appoint a new representative and has not done so.  The Virginia Department of Veterans Services submitted VA Form 646, Statement of Accredited Representative in Appealed Case, in July 2010.  Most recently, her representative acknowledged receipt of the October 2012 supplemental statement of the (SSOC) and indicated there was no additional evidence to submit in support of the Veteran's claims and asked that the matter be sent to the Board.  See the October 2012 Expedited Processing Waiver.  Based on the aforementioned, the Board finds that the Veteran is still represented in this matter by the Virginia Department of Veterans Services.  



FINDINGS OF FACT

1.  The Veteran is not shown by the competent medical evidence of record to have a currently diagnosed bilateral wrist disability.

2.  The Veteran is not shown by the competent medical evidence of record to have a currently diagnosed gynecological disability.  

3.  Throughout the appeal period, the service-connected lumbar spine disability has not been shown to be manifested by: incapacitating episodes of intervertebral disc syndrome of at least 4 weeks but less than 6 weeks during a 12-month period; separately ratable neurological symptoms; favorable ankylosis of the thoracolumbar spine; or  forward flexion of the thoracolumbar spine 30 degrees or less.  

4.  Prior to April 19, 2010, the service-connected cervical spine disability was not shown to be manifested by: incapacitating episodes of intervertebral disc syndrome as defined by statute; separately ratable neurological symptoms; forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees;  the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees;  muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  

5.  From April 19, 2010, the service-connected cervical spine disability has not been shown to be manifested by: incapacitating episodes of intervertebral disc syndrome as defined by statute; separately ratable neurological symptoms;  forward flexion of the spine greater than 15 degrees but not great than 60 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  



CONCLUSIONS OF LAW

1.  The Veteran does not have bilateral wrist disabilities due to disease or injury that was incurred in or aggravated by active service nor is it presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

2.  The Veteran does not have a gynecological disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

3.  The criteria for an initial rating in excess of 20 percent for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 5235-5243 (2012). 

4.  The criteria for an initial compensable rating prior to April 19, 2010, and in excess of 10 percent thereafter, for the Veteran's cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 5235-5243 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The record shows that the Veteran filed her claims in October 2006, prior to separation from service.  In October 2006, the Veteran acknowledged that she was provided notice of the information and evidence necessary to warrant entitlement to service connection (note: the original benefits sought on appeal with regard to the claims for lumbar and cervical spine disabilities).  The Veteran also acknowledged by her signature, that she was advised of the types of evidence VA would assist her in obtaining as well as her own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice was provided in October 2006, which was prior to the March 2007  rating decision.  An additional letter was sent in January 2010.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

With regard to the claims for cervical and lumbar spine disabilities, the Veteran's claims arise from her disagreement with the initial disability evaluations assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  That being said, a letter was sent to the Veteran in November 2008, which provided the applicable rating criteria.  In January 2010, an additional letter was sent, which informed her to submit evidence that her cervical and lumbar spine disabilities had increased in severity.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the original claims for service connection and the increased rating claims.  Letters dated in November 2008 and January 2010 gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

In November 20102, the Veteran indicated that she did not receive any VCAA letter.  However, as indicated above, such notice was provided in October 2006 prior to her discharge from service.  The Veteran acknowledged receipt of such notice by her signature.  As such, the Board finds her claim baseless and without substantiation in the record.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 


Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records and reports of VA examination dated in 2006 and 2010.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

In November 2011, the Board remanded the matter to obtain any outstanding records (private or VA) of treatment the Veteran received since her discharge from active duty service.  In December 2011, the RO asked the Veteran if she had received any treatment for the disabilities on appeal from private providers after her discharge from service.  She was provided consent forms to obtain her treatment records.  She was notified in September 2012 that the RO still had not received the requested information and she had 10 days to complete the request.  The Veteran did not respond. 

In November 2012, the Veteran alleged that she did not receive any such "duty to assist" letters; however, the Board finds this statement without merit.  The December 2011 and September 2012 letters were sent to the Veteran's address of record.  This was the same address that the October 2012 supplemental statement of the case (SSOC) was sent, to which the Veteran was responding.  This is also the same address provided by the Veteran upon filing her claims and to which all notification has been sent throughout the appellate period.  The letters were not returned as undeliverable and the regularity of the mail is presumed.  

The Board notes the Veteran failed to appear for VA examinations scheduled in January 2012 and September 2012.  

"The duty to assist is not always a one way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Insofar as the Veteran did not provide the information and/or releases that were necessary in order for VA obtain the Veteran's private treatment records, those records could not be obtained.  Insofar as the Veteran did not appear for her scheduled VA examinations, any additional evidence or information regarding the nature, etiology, and/or severity  of her disabilities could also not be obtained.  The Board finds that no additional assistance in this regard is required.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and Virtual VA record (which does not contain any additional evidence or information).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


1. Service Connection Claims

The issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  


Bilateral Wrists

The Veteran contends that she is entitled to service connection for bilateral wrist disabilities.  Specifically, she asserts that since 1998 she has suffered from bilateral wrist pain, osteoarthritis and tendonitis.  

Having carefully considered the claim in light of the record and the applicable law, the Board finds that service connection is not warranted for the claimed condition.  Service treatment records show the Veteran was treated for bilateral wrist pain secondary to tendonitis and synovitis.  An entry dated in September 2006 noted the Veteran was referred to physical therapy for bilateral wrist pain secondary to osteoarthritis dating back to 1997; however, x-rays of the bilateral wrists dated in July 2005 and September 2005 were negative.  A January 2006 report of medical examination revealed the upper extremities were normal.  The September 2006 separation examination noted the Veteran complained of bilateral wrist pain secondary to typing and driving.  The examiner simply noted the Veteran had bilateral wrist pain considered disabling and she was unable to do physical therapy.  

The mere fact that the Veteran was treated for bilateral wrist tendonitis and synovitis in service is not enough to establish that a chronic bilateral wrist disability manifested in service.  38 C.F.R. § 3.304(b).  Notably, upon VA examination in November 2006 (prior to her discharge), the Veteran reported that she had been suffering from arthritis of the bilateral wrists since 1998.  She informed the examiner that the condition was not due to injury, but occurred gradually over time.  X-rays of the bilateral wrists were negative.  The examiner concluded there was no pathology to render a diagnosis for a bilateral wrist condition.  

The Board is cognizant that the Veteran is competent to report episodes of bilateral wrist pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.   See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  To the extent that the Veteran may be asserting that she had continued or ongoing problems with her bilateral wrists since service, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Significantly, the Veteran has not been diagnosed with a current bilateral wrist disability.  Her claims of having been diagnosed for bilateral wrist osteoarthritis are not supported by radiographic reports, to include those dated in 2005 and 2006.  The Veteran submitted no records of treatment for her wrists, private or VA, subsequent to her discharge, though asked by VA to do so on more than one occasion.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Such is not the case in the instant matter with respect to the claim for a bilateral wrist disability.

The Board remanded the matter in November 2011 in order to schedule the Veteran for a VA examination.  The Veteran failed to appear for VA examinations scheduled in January 2012 and September 2012.  When a claimant fails to report for an examination schedule in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  The Veteran's current assertions of her having had chronic  bilateral wrist disabilities since service is not consistent with her own actions and the overall record.  

While the Veteran contends she has a bilateral wrist disability that started in service, her statements do not constitute competent evidence of a medical diagnosis or medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).   By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  The Veteran has not shown, nor claimed, that she possesses the medical expertise that is required to render a competent opinion as to actual diagnoses and/or medical causation.  Id; see also  Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).  

In sum, the evidence is not in relative equipoise.  The preponderance of the evidence is against the claim and the appeal involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


Gynecological Disability

The Veteran contends that she is entitled to service connection for a gynecological disability.  Specifically, she asserts that she had abnormal, heavy, and painful menses, as well as fibroids and cysts since 1999.

Having carefully considered the claim in light of the record and the applicable law, the Board finds that service connection is not warranted for the claimed condition.  Service treatment records show the Veteran repeatedly had normal gynecological examinations, to include those dated in 1983, 1986, 1988, 1991, 1993, 1998, and 2006.  In September 2004, the Veteran reported a history of uterine fibroids (though no objective evidence was associated with the service treatment records).  A December 2004 ultrasound showed a cyst of the lower uterine segment and cervix.  A February 2006 pap smear revealed atypical squamous cells of undetermined significance.  In June 2006 and September 2006, the Veteran complained of heavy and irregular periods.  In September 2006, there was a benign uterine neoplasm.  The September 2006 separation medical examination noted the Veteran had reported fibroids since 1998.  The provider indicated the Veteran had fibroids, which were not considered disabling; however, an October 2006 ultrasound showed only one small calcification in the lower uterine segment without a distinct  associated mass.  There were no endometrial polyps.     

The mere fact that the Veteran was treated for irregular and heavy periods and a cyst during service, is not enough to establish that a chronic gynecological disability manifested in service.  38 C.F.R. § 3.304(b).  Notably, upon VA examination in November 2006 (prior to her discharge), the Veteran informed the examiner that she had been suffering from uterine fibroids and a right ovarian cyst since 1998 causing irregular menstruation and heavy bleeding.  The provider noted the Veteran declined the pelvic examination.  The examiner diagnosed the Veteran with uterine fibroids and cysts based on the history provided by the Veteran. The examiner also indicated the diagnosis was based on a review of past medical records.  This was not based on physical examination of the Veteran, as she declined pelvic examination, though she argues to the contrary, or any current radiographic studies.  

The Board is cognizant that the Veteran is competent to report episodes of  irregular and heavy bleeding.  Layno, supra.   To the extent that the Veteran may be asserting that she had continued or ongoing gynecological problems since service, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno, supra; see also Rucker, supra.   

Significantly, there is no diagnosis of a gynecological disability manifested by uterine fibroids or cysts based on current physical examination findings.  As noted, the diagnosis in November 2006 was simply based on a review of medical records.   The Veteran has not submitted any records of treatment for a gynecological disability, private or VA, subsequent to her discharge, though asked by VA to do so on more than one occasion.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich,  104 F. 3d at 1332.  The evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Such is not the case in the instant matter with respect to the claim for a gynecological disability.

The Board remanded the matter in November 2011 in order to schedule the Veteran for a VA examination.  The Veteran failed to appear for VA examinations scheduled in January 2012 and September 2012.  When a claimant fails to report for an examination schedule in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  The Veteran's current assertions of her having had a chronic gynecological disability since service is not consistent with her own actions and the overall record.  

While the Veteran contends she has a gynecological disability that started in service, her statements do not constitute competent evidence of a medical diagnosis or medical nexus opinion.  Espiritu, 2 Vet. App. at 494-95.   The Veteran has not shown, nor claimed, that she possesses the medical expertise that is required to render a competent opinion as to actual diagnoses and/or medical causation.  Id; see also  Grottveitt, 5 Vet. App. at 93.  

In sum, the evidence is not in relative equipoise.  The preponderance of the evidence is against the claim and the appeal involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

2. Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

At the outset, the Board would note that effective on September 26, 2003, revisions were made to the VA rating schedule, which established a General Rating Formula for Diseases and Injuries of the Spine.  See 68 Fed. Reg. 166, 51454-51458. (August 27, 2003).  The Veteran filed her claims in October 2006.  Thus, only the regulations effective on September 26, 2003, apply to these claims.

Under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243, degenerative arthritis of the spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is assigned for: forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees;  combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees;  muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a (2011).  A 20 percent rating is assigned for disability manifested by the following: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; forward flexion of the spine greater than 15 degrees but not great than 60 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

While the General Rating Formula For Diseases and Injuries of the Spine does identify criteria that would afford a higher rating of 30 percent for disability involving the cervical spine (a 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine), it does not provide for a 30 percent rating for disability associated with the thoracolumbar spine.  Id

An increased rating to 40 percent is warranted when a back disability is manifested by the following criteria: unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent is assigned for unfavorable ankylosis of the entire spine.  Id.  

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS), a 10 percent is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent is assigned for incapacitating episodes having a total duration of at least two weeks but less than 4 weeks during the past 12 months; a 40 percent is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  Note (1) establishes that for purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

Lumbar Spine Disability

Historically, service connection was awarded for degenerative arthritis of the lumbar spine in March 2007 rating decision.  An initial 10 percent evaluation was assigned effective January 2007.  In June 2008, the disability was reclassified as degenerative arthritis and intervertebral disc degeneration of the lumbar spine and a  20 percent rating was awarded retroactive to January 2007.  Her claim remains in controversy as less than the maximum benefit available has been awarded.  See AB, supra.   

The service-connected lumbar spine disability has been assigned a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5243, under the Rating Formula for IVDS, delineated above.  38 C.F.R. § 4.71a .   There has been radiographic evidence showing narrowing of disc space between L5 and S1.  There has also been evidence of incapacitating episodes of intervertebral disc syndrome as defined by the statute.  However, there has been no evidence of incapacitating episodes of IVDS having a total duration of at least 4 weeks but less than six weeks during the past 12 months  to warrant a higher rating under Diagnostic Code 5243.  Id.  

Notably, service treatment records reveal the Veteran was receiving chiropractic treatment in 2006 for lumbar spine pain, but she was often released without limitations, to include in March 2006, April 2006, May 2006, June 2006, July 2006, August 2006, September 2006, October 2006, November 2006, and December 2006.  She was sick in quarters on occasion in January 2006 (2days), February 2006 (7 days), March 2006 (1 day), April 2006 (2 days), May 2006 (2 days), June 2006 (1 day), July 2006 (4 days), August 2006 (3 days), and September 2006 (1day).  Upon VA examinations in November 2006 and April 2010, the Veteran denied incapacitating episodes. 

The Board has also considered whether a separate disability rating would be appropriate for neurological findings appropriate to the site of the lumbar spine under the diagnostic codes pertinent to rating neurological disorders.  While the Veteran has occasionally complained of radiating pain, there was no IVDS with chronic or permanent  nerve root involvement upon VA examinations in 2006 or 2010.  Service treatment records also show that neurological examinations were repeatedly negative in 2006.  At no time has there been objective evidence of paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  The Veteran also repeatedly denied bowel and bladder incontinence. 

As a higher rating is not warranted under the Formula for IVDS, the Board shall consider the service-connected lumbar spine disability under the orthopedic diagnostic codes (under the General Rating Formula for Diseases and Injuries of the Spine).  Based on this criteria, the Board finds that the currently assigned 20 percent evaluation is appropriate and no higher rating is warranted at this time.  38 C.F.R. § 4.7; see Fenderson, supra. 

In this regard, upon VA examination in November 2006 there was no evidence of radiating pain on movement.  Muscle spasm was absent.  There was tenderness noted.  Straight leg raising was negative.  Range of motion was as follows: flexion 90 degrees; extension 30 degrees; right lateral flexion 30 degrees; left lateral flexion 30 degrees; right rotation 30 degrees; and left rotation 30 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  Gross examination of the joints, muscles,  and spine was within normal limit.  

Upon VA examination in April 2010, the Veteran reported lumbar stiffness, fatigue, spasm, decreased motion and numbness.  Pain was said to occur spontaneously and was resolved with rest and medication.  The examiner found no evidence of radiating pain on movement.  Muscle spasm was absent.  There was tenderness noted.  Spinal contour was preserved and there was no guarding of movement.  There was no weakness and muscle tone was normal.  There was negative straight leg raising bilaterally.  There was no ankylosis of the thoracolumbar spine.  Range of motion was as follows: flexion 90 degrees; extension 30 degrees; right lateral flexion 30 degrees; left lateral flexion 30 degrees; right rotation 30 degrees; and left rotation 30 degrees.  The joint function of the spine was not additionally limited by pain, weakness, fatigue, lack of endurance, or incoordination after repetitive use.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  

The Veteran has not submitted or identified any post-service treatment for her lumbar spine, though she was asked by VA to do so on more than one occasion. 

Based on the foregoing complaints of pain experienced in the Veteran's lumbar spine, functional loss due to flare-ups, pain, fatigability, incoordination, pain on movement, and weakness, were considered and are reflected in the 20 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  

There was no evidence of painful motion on objective examination.  Range of motion was normal in 2006 and remained unchanged in 2010.  This is actually within the range for a noncompensable rating based on limitation of motion.  There was no objective evidence of  lack of endurance, weakness, fatigue, or incoordination of the lumbar spine at any time.  Range of motion remained the same upon repetitive testing.  Even when considering the subjective complaints of pain, there was no objective evidence of  forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine to warrant an increase to 40 percent disabling.  Id.  

The Board has considered a higher rating under Diagnostic Code 5003 for degenerative arthritis; however, the Veteran's lumbar spine is already rated based on limitation of motion as delineated above.  38 C.F.R. § 4.71a.

In sum, a rating in excess of 20 percent, to include "staged" ratings, is not warranted as the evidence does not show symptomatology consistent with the requisite incapacitating episodes of intervertebral disc syndrome, favorable ankylosis of the thoracolumbar spine, or  forward flexion of the thoracolumbar spine 30 degrees or less.   38 C.F.R. § 4.71a; Fenderson, supra.  Should the Veteran's disability picture change in the future, she may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).   

Cervical Spine Disability

Historically, service connection was awarded for degenerative arthritis of the cervical spine in March 2007 rating decision.  An initial noncompensable evaluation was assigned effective January 2007.  In June 2010, a  10 percent rating was awarded effective from April 19, 2010.  Her claim remains in controversy as less than the maximum benefit available has been awarded.  See AB, supra.   

The service-connected cervical spine disability has been assigned a noncompensable rating prior to April 19, 2010, and 10 percent from that date under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (General Rating Formula for  Diseases and Injuries of the Spine).  38 C.F.R. § 4.71a (2011).  

Aside from the General Rating Formula for Diseases and Injuries of the Spine, there are other provisions for rating disability of the spine when certain manifestations are present.   These include incapacitating episodes and neurological problems.  

While there has been some radiographic evidence showing mild narrowing of disc space, there has been no evidence of incapacitating episodes of intervertebral disc syndrome as defined by the statute to warrant a higher rating under Diagnostic Code 5243.  Id.  Notably, service treatment records reveal the Veteran was receiving chiropractic treatment in 2006, but she was often released without limitations, to include in March 2006, April 2006, May 2006, June 2006, July 2006, August 2006, September 2006, October 2006, November 2006, and December 2006.  She was sick in quarters on occasion between January 2006 and September 2006; however, the majority was for low back pain.  She was restricted to quarters for one day in April 2006 and three days in July 2006 for cervical pain.  Upon VA examination in November 2006 and April 2010, the Veteran denied any incapacitating episodes.  
Thus, there was no evidence of incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months to warrant an increased 10 percent rating prior April 19, 2010, or incapacitating episodes having a total duration of at least 2 week but less than 4 weeks during the past 12 months to warrant an increased 20 percent rating from April 19, 2010. 

The Board has also considered whether a separate disability rating would be appropriate for neurological findings appropriate to the site of the cervical spine under the diagnostic codes pertinent to rating neurological disorders.  While the Veteran has occasionally complained of radiating pain, there was no permanent nerve root involvement upon VA examination in November 2006 or April 2010.  Service treatment records also show that neurological examinations were repeatedly negative in 2006.  At no time has there been objective evidence of paralysis of the peripheral nerves, to include any of the radicular groups, radial nerves, median nerve, ulnar nerve, musculocutaneous nerve, circumflex nerve, or long thoracic nerve.  38 C.F.R. § 4.124a.  The Veteran also repeatedly denied bowel and bladder incontinence. 

Thus, the Board shall consider the service-connected cervical spine disability under the orthopedic diagnostic codes (under the General Rating Formula for Diseases and Injuries of the Spine) only in the instant decision.  

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned noncompensable rating prior to April 19, 2010, and 10 percent thereafter, are appropriate and no higher ratings are warranted at this time.  38 C.F.R. § 4.7; see Fenderson, supra. 

In this regard, upon VA examination in November 2006 there was no evidence of radiating pain on movement.  There was no evidence of muscle spasm or tenderness.  There was no ankylosis of the cervical spine.  Range of motion was as follows: flexion 45 degrees; extension 45 degrees; right lateral flexion 45 degrees; left lateral flexion 45 degrees; right rotation 80 degrees; and left rotation 80 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  Gross examination of the joints, muscles,  and spine was within normal limit.  

Upon VA examination in April 2010, the Veteran reported lumbar stiffness, fatigue, spasm, decreased motion and numbness.  Pain was said to occur with physical activity, stress, and turning of the head.  It was relieved with rest and medication.  The examiner found no evidence of radiating pain on movement, muscle spasm, tenderness, guarding , weakness, loss of muscle tone or atrophy of the limbs.  There was no ankylosis of the cervical spine.  Range of motion was as follows:  flexion 45 degrees; extension 45 degrees; right lateral flexion 45 degrees; left lateral flexion 45 degrees; right rotation 80 degrees; and left rotation 80 degrees.  The joint function of the spine was not additionally limited by pain, weakness, fatigue, lack of endurance, or incoordination after repetitive use.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  

The Veteran has not submitted or identified any post-service treatment for her cervical spine, though she was asked by VA to do so on more than one occasion. 

Based on the foregoing complaints of pain experienced in the Veteran's cervical spine, functional loss due to flare-ups, pain, fatigability, incoordination, pain on movement, and weakness, were considered and are reflected in the current ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  

There was no evidence of painful motion on objective examination in either 2006 or 2010.  Range of motion was normal in 2006 and remained unchanged in 2010.  These range of motion studies actually do not even meet the criteria for a compensable rating prior to April 19, 2010, or thereafter.  There was no objective evidence of  lack of endurance, weakness, fatigue, or incoordination of the cervical spine at any time.  Range of motion remained the same upon repetitive testing in 2006 and 2010.  

Even when considering the subjective complaints of pain, there was no objective evidence of: forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees;  the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees;  muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height to warrant a compensable rating prior to April 19, 2010.  38 C.F.R. § 4.71a .  A 20 percent rating is not warranted from April 19, 2010, as there was no evidence of:  forward flexion of the spine greater than 15 degrees but not great than 60 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

The Board has considered a higher rating under Diagnostic Code 5003 for degenerative arthritis; however, the Veteran's cervical spine is already rated based on limitation of motion as delineated above.  38 C.F.R. § 4.71a.

In sum, a compensable rating prior to April 19, 2010, and in excess of 10 percent thereafter, to include "staged" ratings, is not warranted.   38 C.F.R. § 4.71a; Fenderson, supra.  Should the Veteran's disability picture change in the future, she may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).   

Extraschedular Rating 

Finally, the Board has considered whether referral for extraschedular consideration is indicated.  The evidentiary record does not show any manifestations of, or functional impairment due to lumbar  or cervical spine disabilities that are not encompassed by the schedular criteria.  The reported complaints of pain and decreased motion are fully contemplated by the schedular criteria.  The Veteran has not had any hospitalization for her lumbar or cervical spine.  The April 2010 VA examiner found no effects on the Veteran's occupation.   As there is also no objective evidence, or allegation, suggesting that the schedular criteria are inadequate, the Board finds that the schedular criteria clearly encompass the symptoms and impairment shown and referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  



ORDER

Entitlement to service connection for bilateral wrist disabilities is not warranted.  Entitlement to service connection for a gynecological disability, claimed as uterine fibroids, is not warranted.  Entitlement to an initial rating in excess of 20 percent for the service-connected lumbar spine disability is not warranted.  Entitlement to an initial compensable rating prior to prior to April 19, 2010, and in excess of 10 percent thereafter, for the service-connected cervical spine disability is not warranted.  The appeal is denied as to all issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


